DETAILED ACTION
Claims 1-17 are presented for examination, wherein claims 1-2, 6-7, 11, and 13-17 are currently amended; plus, claims 9 and 14-17 are withdrawn.
The 35 U.S.C. § 112(b) rejections of claims 1-8 and 10-13 are withdrawn as a result of the amendments to claim 1, from which claims 2-8 and 10-12 depend, plus the amendments to claims 6-7, 11, and 13.
The 35 U.S.C. § 112(d) rejections of claim 7 is withdrawn as a result of the amendments to said claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rolison et al (US 2016/0093890) in view of Wittmaier et al (WO 2015/124713).
Regarding newly amended independent claim 1, Rolison teaches a secondary zinc-air battery including a zinc anode and an air-breathing cathode, said cathode having an air-breathing structure containing catalysts for both an oxygen reduction reaction (ORR) for battery discharge and an oxygen evolution reaction (OER) for a reverse zinc-air battery … ,” said battery comprising:
(1)	said zinc anode (e.g. Id), wherein said zinc anode includes metallic zinc powder formed into a sponge (e.g. ¶¶ 004-05, 16-17, and 19-30), reading on newly amended “an anode which contains zinc (Zn) and/or zinc oxide (ZnO),”
(2)	said air-breathing cathode (e.g. Id), wherein said cathode has said air-breathing structure containing catalysts for both said oxygen reduction reaction (ORR) for battery discharge and said oxygen evolution reaction (OER) for a reverse reaction upon recharge (e.g. supra), reading on newly amended “a cathode which is configured as a gas diffusion electrode which contains a mixture … with a catalyst for electrochemical oxygen evolution;” and,
(3)	an alkaline electrolyte (e.g. ¶¶ 0017, 20, 29-32, and 34-35), reading on newly amended “an electrolyte,”

Regarding the originally presented limitation “… cathode … contains a mixture of silver (Ag) and/or silver oxide (Ag2O/AgO) with a catalyst” and the newly amended limitation “wherein the catalyst contains cobalt oxide (Co3O4),” Rolison teaches said cathode has said air-breathing structure containing catalysts for both said oxygen reduction reaction (ORR) for battery discharge and said oxygen evolution reaction (OER) for a reverse reaction upon recharge (e.g. supra), but does not expressly teach said catalysts for both an oxygen reduction reaction (ORR) for battery discharge and an oxygen evolution reaction (OER) for a reverse reaction upon recharge being the claimed “mixture of silver (Ag) and/or silver oxide (Ag2O/AgO) with a catalyst … the catalyst contains cobalt oxide (Co3O4).”
3O4 cobalt oxide,
wherein said silver provides excellent catalytic activity in the reduction of oxygen in an alkaline medium, excellent electrical conductivity, excellent stability in an alkaline medium;
wherein said Co3O4 provides excellent activity in the development of oxygen, and while Co3O4 has an excellent activity in the development of oxygen, the conductivity of Co3O4 is very low, but this disadvantage is easily offset by its combination with silver; and,
wherein said mixture of silver and cobalt oxide is an inexpensive, bifunctional catalyst for the reduction of oxygen on one hand and the development of oxygen on the other hand in an alkaline electrolyte (¶¶ 0007-09).
As a result, it would have been obvious to use the gas diffusion cathode of Wittmaeir, which includes said mixture of silver and Co3O4 cobalt oxide, as the cathode of Rolison, since Wittmaier teaches its gas diffusion cathode is inexpensive, wherein said silver provides excellent catalytic activity in the reduction of oxygen in an alkaline medium, excellent electrical conductivity, excellent stability in an alkaline medium; and, said Co3O4 provides excellent activity in the development of oxygen.
Rolison as modified reading on the originally presented limitation “secondary cell in the form of a hybrid system of a zinc-air battery and a silver oxide-zinc battery;” newly amended limitation “a cathode which is configured as a gas diffusion electrode which contains a mixture of silver (Ag) and/or silver oxide (Ag2O/AgO) with a catalyst for electrochemical oxygen evolution;” and, newly amended limitation “the catalyst contains cobalt oxide (Co3O4).”
Regarding claim 2, Rolison as modified teaches the battery of claim 1, wherein said gas diffusion cathode includes said mixture of silver and said Co3O4 cobalt oxide (e.g. supra), wherein Wittmaier does not require an additional OER catalyst (e.g. whole disclosure), reading on “the catalyst contains Co3O4, as the sole component.”
Regarding claim 3, Rolison as modified teaches the battery of claim 1, wherein Wittmaier teaches said gas diffusion cathode may include silver (Ag) with a weight fraction in a range from about 80% to about 60% and Co3O4 cobalt oxide with a weight fraction in a range from about 10% to about 30%, such as a weight fraction of about 20% of said Co3O4 cobalt oxide (e.g. ¶¶ 0010-11), reading on “the cathode contains a proportion of 5 to 20% by weight of the catalyst.”
Regarding claims 4-5, Rolison as modified teaches the battery of claim 1, wherein Wittmaier teaches said gas diffusion cathode may further include a binder, such as polytetrafluoroethylene (PTFE), polypropylene (PP), polyvinylidene fluoride (PVDF) and / or polyethylene (PE), in an amount of about 5-15% (e.g. ¶¶ 0013-15), reading on the limitations “the cathode further contains a binder which is selected from polytetrafluoroethylene (PTFE), polypropylene (PP), polyvinylidene fluoride (PVDF), and/or polyethylene (PE)” (claim 4); and, “the cathode contains 5 to 15% by weight of the binder” (claim 5).
Regarding newly amended claim 6, Rolison as modified teaches the battery of claim 1, wherein Wittmaier teaches sizes of said silver particles of said gas diffusion cathode are within 17-31 µm (e.g. ¶0017), wherein the newly added process limitation newly amended “the cathode is produced using silver particles with a particle diameter in the range of 5 to 30 μm as a starting material.”
In the alternative, Wittmaier teaches said silver particles as a starting material are within 17-31 µm (e.g. ¶0090), reading on said newly amended limitation.
Regarding newly amended claim 7, Rolison as modified teaches the battery of claim 1, wherein Wittmaier teaches said Co3O4 cobalt oxide particles of said gas diffusion cathode are not greater than 100 nm, preferably not greater than 50 nm (e.g. ¶0016), wherein the newly added process limitation “… as a starting material” does not patentably distinguish the instant invention, since the initial disclosure does not indicate the process changes said particle diameter of said cobalt oxide particles, e.g. MPEP § 2113, reading on newly amended “the cathode is produced using particles of the catalyst as a starting material, a particle diameter of which is greater than zero and smaller than 100 nm.”
In the alternative, Wittmaier teaches said cobalt oxide as a starting material are less than 50 nm (e.g. ¶0090), reading on said newly amended limitation.
Regarding claim 8
Regarding claim 10, Rolison as modified teaches the battery of claim 1, wherein Wittmaier teaches the thickness of said gas diffusion cathode is in a range from approximately 350 μm to approximately 700 μm (e.g. ¶0023), reading on “the cathode has a thickness in a range of 350 to 700 μm.”
Regarding claim 12, Rolison as modified teaches the battery of claim 1, wherein Rolison teaches said electrolyte is alkaline (e.g. supra), but does not teach said alkaline electrolyte is “aqueous.”
However, Wittmaier teaches said metal-air battery uses an alkaline electrolyte, and further its mixture of silver and said metal oxide catalysts has excellent stability and catalytic activity in alkaline electrolytes, such as aqueous alkaline electrolytes (e.g. ¶¶ 0006-08, 18-20, 41-42, and 76).
As a result, it would have been obvious to substitute at least some of the aqueous alkaline electrolyte of Wittmaier for the alkaline electrolyte of Rolison as modified, since Wittmaier teaches said mixture of silver and said metal oxide catalysts have excellent stability and catalytic activity in aqueous alkaline electrolytes.

Regarding independent claim 13, Rolison and Wittmaier are applied as provided supra, wherein one battery of claim 1 reads on “accumulator, comprising one or a plurality of secondary cells” (emphasis added), as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rolison et al (US 2016/0093890) in view of Wittmaier et al (WO 2015/124713), as provided supra, and further in view of Huot (Huot, Zinc, Encyclopedia of Electrochemical Power Sources, 883-892 Elsevier (2009)).
11, Rolison as modified teaches the battery of claim 1, wherein said zinc anode includes metallic zinc powder formed into a sponge; and, said gas diffusion cathode includes said mixture of silver and Co3O4 cobalt oxide, as provided supra, but does not expressly teach “an entire amount of substance of silver in the cathode in the form of Ag, Ag+ and Ag3+ is less than an entire amount of substance of zinc in the anode in the form of Zn and Zn2+.”
However, Huot teaches in zinc-silver oxide and other electrically rechargeable zinc batteries, the zinc electrode is the life-limiting component (e.g. p.890).
As a result, it would have been obvious to a person of ordinary skill in the art to incorporate said zinc in an amount more than that of said silver in the Rolison as modified battery, since Huot teaches the zinc electrode is the life-limiting component.
Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive.
The applicants allege the following.
Applicant’s amended claim 1 recites at least two features which are not disclosed by Rolison:

Firstly, amended claim 1 refers to a secondary cell in the form of a hybrid system of a zinc-air battery and a silver oxide-zinc battery, but not a simple zinc-air battery as described by Rolison. As such, the cathode of Applicant’s claimed secondary cell contains silver and/or silver oxide, wherein the silver not only acts as a catalyst for the ORR, but also contributes to the capacity of the secondary cell (see. e.g., Applicant’s specification, page 3, second full paragraph).

Secondly, Rolison does not disclose any specific materials which can be used as catalysts, in particular, Rolison does not disclose the use of cobalt oxide as a catalyst for the OER.

The disclosure of Wittmaier cannot heal the deficiencies of Rolison, so that even a combination of the teachings of both references would not lead the skilled person to arrive at the subject-matter of Applicant’s amended claim 1. Even though Wittmaier teaches the use of a combination of silver with one of several metal silver/silver oxide system contributing to the capacity of the secondary cell. In other words, neither Rolison nor Wittmaier, nor a combination of both references, teaches or suggests a hybrid system of a zinc-air battery and a silver oxide-zinc battery, as required by Applicant’s amended claim 1.

Furthermore, Wittmaier teaches that cobalt oxide, ruthenium oxide or iridium oxide can be used as metal oxide catalysts, but the specific selection of cobalt oxide for use in a hybrid system as claimed by Applicant is not disclosed or suggested.

As demonstrated in an exemplary embodiment of the present invention, the claimed hybrid system with cobalt oxide as a catalyst for the OER is highly effective (see, e.g., Applicant’s specification page 9, third full paragraph through the end of page 10).

Applicant respectfully submits that the present invention would not have been obvious to one skilled in the art in view of Rolison in combination with Wittmaier or any of the other prior art of record.

(Remarks, at 7:12-8:6, emphasis in the original.)
In response, the examiner respectfully notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443 (Fed. Cir. 1992).
Here, as was provided in the prior and instant Office actions, Rolison teaches said cathode has said air-breathing structure containing catalysts for both said oxygen reduction reaction (ORR) for battery discharge and said oxygen evolution reaction (OER) for a reverse reaction upon recharge (e.g. supra).
Further, Wittmaier teaches a gas diffusion electrode for use as a cathode of a metal-air battery (e.g. ¶¶ 0001-02), said gas diffusion electrode including a mixture of silver and a metal oxide, such as Co3O4 cobalt oxide, wherein said silver provides excellent catalytic activity in the reduction of oxygen in an alkaline medium, excellent electrical conductivity, excellent stability Co3O4 provides excellent activity in the development of oxygen, and while Co3O4 has an excellent activity in the development of oxygen, the conductivity of Co3O4 is very low, but this disadvantage is easily offset by its combination with silver; and, wherein said mixture of silver and cobalt oxide is an inexpensive, bifunctional catalyst for the reduction of oxygen on one hand and the development of oxygen on the other hand in an alkaline electrolyte (¶¶ 0007-09).
As a result, it would have been obvious to use the gas diffusion cathode of Wittmaeir, which includes said mixture of silver and Co3O4 cobalt oxide, as the cathode of Rolison, since Wittmaier teaches its gas diffusion cathode is inexpensive, wherein said silver provides excellent catalytic activity in the reduction of oxygen in an alkaline medium, excellent electrical conductivity, excellent stability in an alkaline medium; and, said Co3O4 provides excellent activity in the development of oxygen.
Upon review of all of the evidence of record, the examiner respectfully concludes that the combination of the references is proper, and the combination properly reads on the claimed “hybrid system of a zinc-air battery and a silver oxide-zinc battery.”
Additionally, an argument of counsel is insufficient to overcome a prima facie showing of obviousness. Since a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments or evidence to rebut the prima facie case. See e.g., In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented by way of an affidavit or declaration under 37 CFR 1.132. However, arguments of counsel cannot take the place of factually supported objective evidence. See e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996). See also MPEP § 2145.
as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723